Order
PER CURIAM.
Ronald Hawthorne appeals the denial of his Rule 24.035 motion in which he sought to vacate his conviction following a guilty plea to one count of promoting prostitution, for which he was sentenced to seven years’ imprisonment. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).